Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations of claims 11 and 16 must be shown or canceled therefrom: “the first terminal relays a selection of the received audio and/or video data streams to the other terminals” and “the first terminal receives and mixes and/or processes a selection of audio and/or video data streams from only one subgroup of the other terminals.”  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 



Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 11-19, drawn to receiving data streams from terminals.
Group II, claim 20, drawn to transmitting video signals to a terminal outside of central conference control.
Group III, claims 21-23, drawn to obtaining information from a terminal indicating data from other terminals is receivable at the terminal and transferring a task to the terminal.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, Group II, and Group III lack unity of invention because even though the inventions of these groups require the technical feature of mixing and/or processing a selection, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20120169936 (Setlur).  More specifically, Setlur teaches or suggests the special technical feature as explained infra.
During a telephone conversation with ABHAY A. WATWE on Feb. 8, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 11-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-15 and 17-19 are rejected as being unpatentable over Setlur in view of US 20170272588 (Totzke). 
Regarding claim 11, Setlur teaches a method for conducting a conference, in which multiple terminals are coupled via a data network with a central conference control having a conference control application, wherein at least one first terminal of the terminals comprises a data processing unit, which enables the first terminal to participate in the conference (¶¶ 15, 34), comprising: 
upon the first terminal satisfying a predefined criterion, the first terminal receiving audio and/or video data streams from other terminals based on control commands from the central conference control (¶¶ 20, 25); 
the first terminal running the application such that: (a) the first terminal mixes the audio and/or video data streams and sends them back to the other terminals in mixed 
Setlur does not expressly disclose the data processing unit running an application.
Totzke teaches or suggests a data processing unit, which by running an application enables a first terminal to participate in a conference (¶¶ 75, 77).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Setlur’s conferencing and Totzke’s application so the data processing unit runs an application that enables the first terminal to participate in the conference.  A reason to so would have been to allow audio and video communication to work inside web pages by allowing direct peer-to-peer communication, eliminating the need to install plugins or download native apps.
Regarding claim 12, the aforementioned combination teaches or suggests the application is a web real-time control (WebRTC) browser application.  (Totzke ¶¶ 75, 77).  The teachings and suggestions of the references are combined for the same reason as explained for claim 11.
Regarding claim 13, the aforementioned combination teaches or suggests the first terminal receives and mixes and/or processes a selection of audio and/or video streams from all other terminals.  (Setlur ¶¶ 20, 21, 25, 26).
Regarding claim 14, the aforementioned combination teaches or suggests the first terminal is a computer device and the other terminals are computer devices.  (Setlur ¶ 13).

Regarding claim 17, the aforementioned combination teaches or suggests the predefined criterion includes that the other terminals from which audio and/or video data streams are received, are coupled to each other in a common local area network (LAN).  (Setlur ¶ 15, Totzke ¶ 5).  The teachings and suggestions of the references are combined to offer the freedom of a wireless LAN.
Regarding claim 18, the aforementioned combination teaches or suggests each terminal must log in to the central conference control to participate in the conference and the method comprising: the first terminal transmitting information to the central conference control, wherein the predefined criterion includes the information having been transmitted to the conference control.  (Setlur ¶¶ 16-18). 
Regarding claims 19, the aforementioned combination teaches or suggests the limitations of the claim as explained supra, mutatis mutandis, including a non-transitory computer readable medium.  (Setlur ¶ 35). 
Claim 16 is rejected as being unpatentable over Setlur in view of Totzke further in view of US 7653013 (Moran). 
Setlur does not expressly disclose the first terminal receives and mixes and/or processes a selection of audio and/or video data streams from only one subgroup of the other terminals.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Setlur’s conferencing, Totzke’s application, and Moran’s subgroup so he first terminal receives and mixes and/or processes a selection of audio and/or video data streams from only one subgroup of the other terminals.  A reason to so would have been that all terminals may noe wish to participate in all conferences.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure. 
For example, US 9549152 establishes, by an application delivery system in response to an identification of an application from a client device, a video conferencing session between a first video conferencing endpoint provided on the application delivery system and a second video conferencing endpoint provided on a client device.
For another example, US 5802294 integrates separate real-time and asynchronous networks--the former for real-time audio and video, and the latter for control signals and textual, graphical and other data--in a manner that is interoperable across different computer and network operating system platforms and which closely approximates the experience of face-to-face collaboration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448